   Case: 1:19-op-45082-DAP Doc #: 13 Filed: 02/21/19 1 of 3. PageID #: 581




                                    UNITED STATES JUDICIAL PANEL
                                                 on
                                     MULTIDISTRICT LITIGATION



IN RE: NATIONAL PRESCRIPTION OPIATE
LITIGATION                                                                              MDL No. 2804



                                         (SEE ATTACHED SCHEDULE)



                            CONDITIONAL TRANSFER ORDER (CTO í80)



On December 5, 2017, the Panel transferred 62 civil action(s) to the United States District Court for
the Northern District of Ohio for coordinated or consolidated pretrial proceedings pursuant to 28
U.S.C. § 1407. See 290 F.Supp.3d 1375 (J.P.M.L. 2017). Since that time, 1,285 additional action(s)
have been transferred to the Northern District of Ohio. With the consent of that court, all such
actions have been assigned to the Honorable Dan A. Polster.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Northern District of Ohio and assigned to Judge
Polster.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Northern District of Ohio for the reasons stated in the order of December 5, 2017, and, with the
consent of that court, assigned to the Honorable Dan A. Polster.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Northern District of Ohio. The transmittal of this order to said Clerk shall be
stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7íday period, the stay will be continued until further order of the Panel.



   Feb 21, 2019                                                    FOR THE PANEL:



                                                                   Jeffery N. Lüthi
                                                                   Clerk of the Panel


     I hereby certify that this instrument is a true and correct copy of
     the original on file in my office. Attest: Sandy Opacich, Clerk
     U.S. District Court, Northern District of Ohio
     By: /s/Robert Pitts
     Deputy Clerk
  Case: 1:19-op-45082-DAP Doc #: 13 Filed: 02/21/19 2 of 3. PageID #: 582




IN RE: NATIONAL PRESCRIPTION OPIATE
LITIGATION                                                                 MDL No. 2804



                  SCHEDULE CTOí80 í TAGíALONG ACTIONS



 DIST      DIV.      C.A.NO.       CASE CAPTION


ALABAMA MIDDLE

 ALM         2       19í00100      Autauga County, Alabama v. Purdue Pharma L.P. et al

FLORIDA SOUTHERN

                                   The City of Pompano Beach, Florida v. Purdue Pharma
  FLS        0       19í60305      L.P. et al
                                   The City of Miramar, Florida v. Purdue Pharma L.P. et
  FLS        0       19í60313      al
                                   City of Coconut Creek, Florida v. Purdue Pharma L.P. et
  FLS        0       19í60364      al

ILLINOIS NORTHERN

                                   International Union of Operating Engineers, Local 150
  ILN        1       19í00811      et al v. Purdue Pharma L.P. et al Opposed 2/20/19

KENTUCKY EASTERN

  KYE        0       19í00014      City of Grayson v. Purdue Pharma L.P., et al
  KYE        2       19í00007      City of Florence v. Purdue Pharma L.P. et al
                                   Appalachian Regional Healthcare, Inc. v. Purdue
  KYE        6       19í00038      Pharma L.P. et al

LOUISIANA EASTERN

  LAE        2       19í01048      Golden et al v. Purdue Pharma L.P. et al
                                   Kenner City v. Amerisourcebergen Drug Corporation et
  LAE        2       19í01174      al

LOUISIANA WESTERN

 LAW         5       19í00153      Parish of DeSoto v. Purdue Pharma L P et al
MARYLAND
 Case: 1:19-op-45082-DAP Doc #: 13 Filed: 02/21/19 3 of 3. PageID #: 583
 MD        8        19í00336    County Commissioners of Charles County, Maryland v.
                                Purdue Pharma L.P. et al


MICHIGAN WESTERN

  MIW        1        19í00094      Dawsey v. Purdue Pharma L.P. et al

MONTANA

  MT         4        19í00008      City of Great Falls et al v. Purdue Pharma L.P. et al

OHIO SOUTHERN

  OHS        2        19í00448      Enders v. Purdue Pharma L.P. et al

OKLAHOMA WESTERN

                                    Cheyenne & Arapaho Tribes v. McKesson Corporation
  OKW        5        19í00096      et al

PENNSYLVANIA MIDDLE

                                    City of Nanticoke, Pennsylvania v. Purdue Pharma L.P.
  PAM        3        19í00190      et al

WEST VIRGINIA SOUTHERN

                                    Greenbrier County Commission v. AmerisourceBergen
  WVS        5        19í00084      Drug Corporation et al

WYOMING

  WY         1        19í00024      Casper WY v. Purdue Pharma LP et al
